--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of
_______________, 2014, by and among Z Trim Holdings, Inc., an Illinois
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and permitted assigns, a
“Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.
 
B. The Purchasers wish to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the number of Units as set forth
on the signature page hereto, each Unit is  comprised of  (i) one share of three
year 12.5% redeemable convertible preferred stock as set forth in the Statement
of Resolution Establishing Series  in Exhibit A (the “Preferreds”) that converts
into the Company’s common stock, par value $0.00005 per share (the “Common
Stock”), and (ii) a five –year Warrant to purchase 8.56 shares of the Company’s
Common Stock at an exercise price of $0.64 per share of Common Stock, in the
form attached hereto as Exhibit B-1 (the “Warrants”). In addition, each unit for
Purchasers who participate in the Initial Closing will also receive a First
Closing Warrant to purchase 3.64 shares of the Company’s Common Stock at
exercise price of $0.64 per share of Common Stock in the form attached hereto as
Exhibit B-2 (the “First Closing Warrants”).
 
C. The Preferreds, Warrants and First Closing Warrants are the subject of this
Agreement are part of the Company’s private placement offering from time to time
of a minimum of $1,500,000 and up to $20,000,000 in aggregate of Preferred
convertible into Common Stock equal to the number of Conversion Shares (as
defined below) issuable upon conversion of the Preferreds, assuming full
conversion of the Preferred on the Closing Date (as defined below), together
with Warrants and First Closing Warrants (the “Offering”).  The minimum amount
may include Units that are issued to holders of certain existing notes that are
being offered the option to convert the outstanding principal amount of their
existing notes together with accrued and unpaid interest thereon into Units.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1                Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of its properties or any officer, director or employee of the Company acting in
his or her capacity as an officer, director or employee before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.
 
1

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Closing” means the closing of the purchase and sale of the Preferred, Warrants
and First Closing Warrants pursuant to this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.
 
“Compliance Certificate” has the meaning set forth in Section 5.1(h).
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred.
 
“Director Notes” means, collectively, the subordinated convertible secured notes
of the Company outstanding on the date of this Agreement, in the aggregate
principal amount of $1.26 million, held by Company directors or their
Affiliates, all of which Director Notes have the option to be delivered by the
holders (each such holder being a “Purchaser” hereunder) in exchange for
Preferred, Warrants and First Closing Warrants in this Offering.
 
2

--------------------------------------------------------------------------------

“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“Environmental Laws” has the meaning set forth in Section 3.1(cc).
 
“Evaluation Date” has the meaning set forth in Section 3.1(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“First Closing Warrants” has the meaning set forth in the Recitals.
 
“First Closing Warrant Shares” means the shares of Common Stock issuable upon
exercise of the First Closing Warrants delivered to Purchasers at the Initial
Closing in accordance with Section 2.2(a) hereof.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Governmental Licenses” has the meaning set forth in Section 3.1(n).
 
“Indebtedness” has the meaning set forth in Section 3.1(jj).
 
“Initial Closing” means the first Closing.
 
“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, and any promoter connected with the Company in any capacity on the
date hereof.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with the
Transaction Documents.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
3

--------------------------------------------------------------------------------

“Money Laundering Laws” has the meaning set forth in Section 3.1(pp).
 
“OFAC” has the meaning set forth in Section 3.1(mm).
 
“Offering” has the meaning set forth in the Recitals.
 
“Outside Date” means that date which is more than 15 days following the date of
termination of the Offering.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Preferred” has the meaning set forth in the Recitals to this Agreement.
 
“Press Release” has the meaning set forth in Section 4.4.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Booklet” means the Confidential Purchase Booklet dated December 22,
2014, delivered to each Purchaser in connection with this Offering.
 
“Purchase Price” means, with respect to each Purchaser, the aggregate amount to
be paid for the Preferreds, Warrants and First Closing Warrants purchased
hereunder as indicated on such Purchaser’s signature page to this Agreement next
to the heading “Aggregate Purchase Price,” in United States dollars and in
immediately available funds or, in the case of the Director Notes, in exchange
for delivery and cancellation of such Purchaser’s Director Note.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).
 
“Securities” means the Preferreds, the Warrants, the First Closing Warrants, the
Conversion Shares, the Warrant Shares and the First Closing Warrant Shares.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Securities Questionnaire” means the Securities Questionnaire attached hereto as
Exhibit C-2.
 
4

--------------------------------------------------------------------------------

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Subsidiary” means any direct or indirect subsidiary of the Company.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(i).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted on a Trading Market, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market, the OTC Bulletin Board or any
tier of the OTC Markets Group, Inc. (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto.
 
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a facsimile number of (718) 765-8717, or any
successor transfer agent for the Company.
 
“Underlying Shares” means the Conversion Shares, the Warrant Shares and the
First Closing  Warrant Shares.
 
“Unrestricted Condition” has the meaning set forth in Section 4.1(c).
 
“Warrants” has the meaning set forth in the Recitals.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants delivered to Purchasers at the Closing in accordance with Section
2.2(a) hereof.


ARTICLE II.
 
PURCHASE AND SALE
 
2.1                Closing.
 
(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, the
Preferreds, Warrants and for participants in the Initial Closing, First Closing
Warrants, being sold under this Agreement in the respective amounts set forth
opposite such Purchaser’s names on the signature pages attached to this
Agreement in exchange for the Purchase Price.
 
5

--------------------------------------------------------------------------------

(b) Closing. The Closing of the purchase and sale of the Preferreds, Warrants
and for participants in the Initial Closing, First Closing Warrants, shall take
place at the offices of the Gracin & Marlow LLP on the Closing Date or at such
other location or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.
 
(c) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Closing Date, each Purchaser
shall wire its Purchaser Price, in United States dollars and in immediately
available funds, to a non-interest bearing account established by the Company
with American Chartered Bank, an Illinois state chartered bank, as set forth on
Exhibit F hereto. On the Closing Date, (i) the Company shall deliver, in
immediately available funds, the amount constituting the aggregate purchase
price as follows: (1) to Gracin & Marlow LLP, all fees and expenses payable to
Gracin & Marlow LLP with respect to all outstanding matters (which fees and
expenses shall be set forth in such instructions), and (ii) the Company shall
deliver to each Purchaser its respective Preferred stock certificate, Warrant
and for participants in the Initial Closing, First Closing Warrants, as set
forth in Section 2.2(a) below.
 
2.2                 Closing Deliveries. (a) On or prior to the Closing, the
Company shall issue, deliver or cause to be delivered to each Purchaser the
following (the “Company Deliverables”):
 
(i) this Agreement, duly executed by the Company;
 
(ii) a Preferred stock certificate, executed by the Company and registered in
the name designated by such Purchaser in the Securities Questionnaire included
as Exhibit C-2 hereto, in the stated amount set forth on the signature page for
such Purchaser attached hereto; provided, however, that the receipt of such
Preferred shall be conditioned on the Company receiving a completed Securities
Questionnaire from such Purchaser no later than one (1) Business Day prior to
the Closing Date;
 
(iii)  a facsimile copy of a Warrant, executed by the Company and registered in
the name designated by such Purchaser in its Securities Questionnaire, pursuant
to which such Purchaser shall have the right to acquire up to a number of
Warrant Shares equal to 75% of such Purchaser’s Conversion Shares on the Closing
Date, with an initial exercise price equal to $0.64 per share, with the original
Warrant to delivered within three (3) Trading Days of Closing; provided,
however, that the receipt of such facsimile shall be conditioned on the Company
receiving a completed Securities Questionnaire from such Purchaser no later than
one (1) Business Day prior to the Closing Date.  Warrants shall be exercisable
immediately and have a term of exercise equal to five (5) years.  Participants
in the Initial Closing will also receive a facsimile copy of a First Closing
Warrant, executed by the Company and registered in the name designated by such
Purchaser in its Securities Questionnaire, pursuant to which such Purchaser
shall have the right to acquire up to a number of First Closing Warrant Shares
equal to 3.64 per Unit, with an initial exercise price equal to $0.64 per share;
 
(iv) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the articles of incorporation, as amended, and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit D;
 
(v) the Compliance Certificate referred to in Section 5.1(h); 
 
6

--------------------------------------------------------------------------------

(vi) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Illinois, as of a date within
fifteen (15) Business Days of the Closing Date; and
 
(vii) a certificate evidencing the good standing of the Company issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company is qualified to do business as a foreign corporation, as of a date
within fifteen (15) Business Days of the Closing Date other than those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on the business or operations of the Company.
 
(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
 
(i) this Agreement, duly executed by such Purchaser;
 
(ii) its Purchase Price, in United States dollars and in immediately available
funds, in the amount set forth below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price” by wire
transfer to the Company, as set forth on Exhibit F attached hereto; and
 
(iii) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Securities Questionnaire in the forms attached
hereto as Exhibits C-1 and C-2, respectively.


ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
3.1                Representations and Warranties of the Company. Except (i) as
set forth in the schedules delivered herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, or (ii) as disclosed in the
SEC Reports, the Company hereby represents and warrants as of the date hereof
and the Closing Date (except for the representations and warranties that speak
as of a specific date, which shall be made as of such date), to each of the
Purchasers:
 
(a) Subsidiaries. The Company has no Subsidiaries.
 
(b) Organization and Qualification. Except as set forth in Schedule 3.1(b), the
Company has been duly organized and is validly existing and in good standing
under the laws of its jurisdictions of organization, is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its respective businesses requires such
qualification, and has all power and authority necessary to own or hold its
property and to conduct the business in which it is engaged, except where the
failure to be so qualified or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith, other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
7

--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance by the Company of the Securities and the
consummation by the Company of the transactions contemplated by the Transaction
Documents will not (i) conflict with or violate any provisions of the Company’s
articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company (other than Liens contemplated by the Transaction
Documents) or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including, assuming the accuracy of the representations and warranties
made by the Purchasers herein, federal and state securities laws and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected, except in the case of clauses (ii)
and (iii) such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of the Transaction Documents, the issuance by the Company of any
of the Securities or the consummation of any of the transactions contemplated by
the Transaction Documents, except for (i) filings required by applicable state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices and/or application(s) to the principal Trading Market
for the issuance and sale of the Securities and the listing of the Shares,
Warrant Shares and First Closing Warrant Shares for trading or quotation, as the
case may be, thereon in the time and manner required thereby, (iv) the filing
with the Commission of a Current Report on Form 8-K disclosing the sale of the
Securities and the filing of the requisite Transaction Documents and (v) those
that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Preferreds and the Conversion Shares have
been duly and validly authorized and, when issued upon the due conversion of the
Preferreds, the Conversion Shares will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Warrants, First Closing Warrants and
the Warrant Shares and First Closing Warrant Shares have been duly and validly
authorized and the Warrant Shares and First  Closing Warrant Shares, when issued
upon the due exercise of the Warrants and First Closing Warrants, respectively,
will be validly issued, fully paid and non-assessable, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws.  As of the
Closing Date, the Company has reserved from its duly authorized capital stock a
number of shares of Common Stock equal to 100% of the Underlying Shares.
 
8

--------------------------------------------------------------------------------

(g) Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding are as set forth in the SEC Reports as of the
dates reflected therein. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. Except as set forth on
Schedule 3.1(g), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities or as set forth in the SEC Reports or on Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and, except as set forth on Schedule 3.1(g),
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except with respect to the
Required Approvals, no further approval or authorization of any stockholder, the
Board of Directors or other Person is required for the issuance and sale of the
Securities. Except as set forth in the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.
 
(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports filed on or after December 31, 2011, together with the
Disclosure Schedules, being collectively referred to as the “Disclosure
Materials”). As of their respective filing dates, or to the extent corrected by
a subsequent restatement, amendment or other filing, the SEC Reports included in
the Disclosure Materials complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports included in the
Disclosure Materials, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Each of the Material Contracts to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company are subject has been filed as an exhibit, or duly
incorporated by reference, to the SEC Reports.
 
9

--------------------------------------------------------------------------------

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.
 
(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or as set forth in Schedule
3.1(j): (i) there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Reports. Except for the issuance of the Securities
contemplated by the Transaction Documents, no event, liability or development
has occurred or exists with respect to the Company or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one (1) Trading Day prior to the
date that this representation is made.
 
(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as disclosed in the SEC Reports, would, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company, nor to the
Company’s Knowledge, any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s Knowledge, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the Exchange Act or the Securities Act.
 
(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or would reasonably be expected to result in a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, and the Company is not a party to
a collective bargaining agreement. Except as disclosed in the SEC Reports, no
officer, consultant or key employee of the Company whose termination, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, has terminated or, to the Company’s Knowledge, has any
present intention of terminating his or her employment or engagement with the
Company.
 
10

--------------------------------------------------------------------------------

(m) Compliance. The Company is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under) any Material
Contract, (ii) in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (iii) in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, except in each case as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(n) Regulatory Permits. The Company possesses such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business of the Company as described in the SEC
Reports, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect; the Company is in compliance
with the requirements of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, result in a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.
 
(o) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it and good and marketable title in all personal
property owned by them that is material to the business of the Company, in each
case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company, (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties, and (iii) Liens described in the SEC
Reports or on Schedule 3.1(o). Any real property and facilities held under lease
by the Company are held by it under valid, subsisting and enforceable leases
with which the Company is in compliance in all material respects.
 
(p) Intellectual Property. To the Company’s Knowledge, the Company owns,
possesses, licenses or has other rights to use, all patents, patent
applications, trade and service marks, trade and service mark applications and
registrations, trade names, trade secrets, inventions, copyrights, licenses,
technology, know-how and other intellectual property rights and similar rights
described in the SEC Reports as necessary or material for use in connection with
its business and which the failure to so have would have or reasonably would be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not received a written notice that any of the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any Person. There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of another. To the Company’s
Knowledge, there is no existing infringement by another Person of any of the
Intellectual Property Rights that would have or would reasonably be expected to
have a Material Adverse Effect. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(q) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company is engaged, including, but not limited to, directors and officers
insurance coverage. The Company has not received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it be unable to renew
their respective existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
11

--------------------------------------------------------------------------------

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee, stockholder, member or partner, in each case in excess of
$120,000 other than for: (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(s) Internal Accounting Controls. Except as disclosed in the SEC Reports, the
Company maintains systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) and 15d-15(f) of the Exchange Act) sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(t) Sarbanes-Oxley; Disclosure Controls. Except as set forth in the SEC Reports,
the Company is in compliance in all material respects with all of the provisions
of the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. Except as set forth in the SEC Reports, the Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
(u) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
12

--------------------------------------------------------------------------------

(v) Investment Company. The Company is not, and immediately after receipt of
payment for the Preferreds, Warrants and First Closing Warrants will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.
 
(w) Registration Rights. Other than the Purchasers in the Offering, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements
 
(y) Application of Takeover Protections; Rights Agreements. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter or the laws of its state of
incorporation that is or could reasonably be expected to become applicable to
any of the Purchasers as a result of the Purchasers and the Company fulfilling
their respective obligations or exercising their respective rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.
 
(z) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. The
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof, the
Accredited Investor Questionnaire and the other Transaction Documents.
 
(aa) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the Company’s Knowledge, any of its Affiliates or any Person acting on
its behalf has, directly or indirectly, at any time within the past six months,
made any offers or sales of any Company security or solicited any offers to buy
any security under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be aggregated with prior offerings by the Company in a
manner that would require the approval of the stockholders of the Company prior
to the consummation of the transactions contemplated hereby under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.
 
13

--------------------------------------------------------------------------------

(bb) Tax Matters. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
and except as set forth in Schedule 3.1(bb), the Company (i) has made or filed
all United States federal and state income and all foreign income and franchise
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction.


(cc) Environmental Matters. The Company (i) is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) does not own or operate any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and, to the Company’s Knowledge, there is no pending
investigation or investigation threatened in writing that might lead to such a
claim.
 
(dd) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company (each such
product, a “Product”), such Product is being manufactured, packaged, labeled,
tested, distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company's Knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company, and the Company has
not received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company, (iv) enjoins
production at any facility of the Company, (v) enters or proposes to enter into
a consent decree of permanent injunction with the Company, or (vi) otherwise
alleges any violation of any laws, rules or regulations by the Company, and
which, either individually or in the aggregate, would have a Material Adverse
Effect. The properties, business and operations of the Company have been and are
being conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.
 
14

--------------------------------------------------------------------------------

(ee) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.
 
(ff) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, the accuracy of the
information disclosed in the Accredited Investor Questionnaires provided by the
Purchasers, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. Assuming the making and the obtaining of the Required
Approvals, the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.
 
(gg) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
 
(hh) Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
(ii) Accountants. The Company’s accounting firm is M&K CPAS, PLLC. To the
Knowledge the Company, such accounting firm (i) is a registered public
accounting firm as required by the Exchange Act and (ii) has expressed its
opinion with respect to the financial statements included in the Company’s
Annual Report for the fiscal year ended December 31, 2013.
 
(jj) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(jj)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company, or for which the Company has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness. The representations of the Company in this Section 3.1(jj)
are qualified in their entirety by the “going concern” disclosures contained in
the SEC Reports.
 
15

--------------------------------------------------------------------------------

(kk) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in SEC
Reports and is not so disclosed and would have or reasonably be expected to
result in a Material Adverse Effect.
 
(ll) Regulation M Compliance. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities.
 
(mm) OFAC. Neither the Company nor, to the Company’s Knowledge, any director,
officer, agent, employee or Affiliate, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any joint venture partner or other Person or
entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or
any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
 
(nn) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(oo) Bank Holding Company Act. Neither the Company nor any of its Affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”), and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.
 
16

--------------------------------------------------------------------------------

(pp) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or any Subsidiary, threatened.
 
(qq) Rule 506 Compliance. The Company is not disqualified from relying on Rule
506 of Regulation D for any of the reasons stated in Rule 506(d) in connection
with the issuance and sale of the Securities to the Purchasers pursuant to this
Agreement. The Company has exercised reasonable care, including without
limitation, conducting a factual inquiry that is appropriate in light of the
circumstances, into whether any such disqualification under Rule 506(d) exists.
The Company has furnished to each Purchaser, a reasonable time prior to the date
hereof, a description in writing of any matters relating to the Company, the
Company’s Affiliates, that would have triggered disqualification under Rule
506(d) but which occurred before September 23, 2013, in each case, in compliance
with the disclosure requirements of Rule 506(e). The Company has exercised
reasonable care, including without limitation, conducting a factual inquiry that
is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Purchaser under Rule 506(e). Any outstanding
securities of the Company (of any kind or nature) that were issued in reliance
on Rule 506 at any time on or after September 23, 2013 have been issued in
compliance with Rule 506(d) and (e).
 
(rr) Shell Company Status. The Company is not and has never been, an issuer
identified in Securities Act Rule 144(i)(1).
 
3.2                 Representations and Warranties of the Purchasers. Each
Purchaser hereby, severally but not jointly, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority. If Purchaser is an entity, such Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate, limited
liability company or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by such Purchaser and performance by
such Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby will not (i) if such Purchaser is an entity, result in a
violation of the organizational documents of such Purchaser, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.
 
17

--------------------------------------------------------------------------------

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Preferreds, the
Warrants and for participants in the Initial Closing, First Closing Warrants,
and, (i) upon conversion of the Preferreds, will acquire the Conversion Shares
issuable upon conversion thereof and (ii) upon exercise of the Warrants or First
Closing Warrants, will acquire the Warrant Shares or First Closing Warrant
Shares issuable upon exercise thereof, in each case, as principal for its own
account and not with a view to, or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Securities for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws.   Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement, plan or understanding, directly or indirectly, with any
Person to distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity.
 
(d) Purchaser Status. At the time such Purchaser was offered the Preferreds,
Warrants and, for participants in the Initial Closing, First Closing Warrants,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act.
 
(e) General Solicitation. Such Purchaser is not purchasing the Preferred,
Warrants, and for participants in the Initial Closing, First Closing Warrants, 
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television, radio or presented at any seminar or any other
general advertisement.
 
(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its legal, tax and investment advisors (collectively, “Advisors”), has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment. The Purchase has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Securities for an indefinite period of time.
 
(g) Acknowledgement of Risks. Such Purchaser acknowledges and understands that
its investment in the Securities involves very significant degree of risks,
including, without limitation: (i) the Company remains a development stage
business and requires substantial funds in addition to the proceeds from the
sale of the Securities; (ii) an investment in the Company is speculative, and
only Purchasers who can afford the loss of their entire investment should
consider investing in the Company and the Securities; (iii) such Purchaser may
not be able to liquidate its investment; (iv) transferability of the Securities
is extremely limited; (v) in the event of a disposition of the Securities, such
Purchaser could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future. Such risks are
more fully set forth in the Disclosure Materials and the Purchase Booklet.
Purchaser hereby expressly confirms that it has received copies of the
Disclosure Schedules and the Purchase Booklet a reasonable time prior to the
Closing Date.
 
18

--------------------------------------------------------------------------------

(h) Access to Information. Such Purchaser acknowledges that it, and its
Advisors, if any, has had the opportunity to review the Disclosure Materials and
the Purchase Booklet and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the Company’s representations and warranties contained in the
Transaction Documents. Such Purchaser has sought such advice from its Advisors,
if any, as it has considered necessary to make an informed decision with respect
to its acquisition of the Securities.
 
(i) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement and to accountants, lawyers and other agents and representatives
of each Purchaser that are bound by a duty of confidentiality to such Purchaser
and whom such Purchaser has taken reasonable actions to cause them to maintain
the confidentiality thereof, such Purchaser has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
(j) Brokers and Finders. Such Purchaser has taken no action which would give
rise to any Person having, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or
such Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.
 
(k) Independent Investment Decision. Such Purchaser and its Advisors, if any,
has independently evaluated the merits of its decision to purchase Securities
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied upon or consulted any counsel to the Company. Such Purchaser
understands that nothing in the Transaction Documents, the Purchase Booklet or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such Advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Securities.
 
19

--------------------------------------------------------------------------------

(l) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
 
(m) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Securities
or confirmed the accuracy or determined the adequacy of the Purchase Booklet.
The Purchase Booklet has not been reviewed by any federal, state or regulatory
authority.
 
(n) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers and agrees to
comply with such rules.
 
(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address set forth on such Purchaser’s signature page hereto.
 
(p) Broker-Dealer Status. Such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.
 
(q) Anti-Money Laundering Laws. Such Purchaser represents and warrants to, and
covenants with, the Company that: (i) such Purchaser is in compliance with
Executive Order 13224 and the regulations administered by OFAC; (ii) such
Purchaser, its parents, subsidiaries, affiliated companies, officers, directors
and partners, and to such Purchaser’s knowledge, its shareholders, owners,
employees, and agents, are not on the List of Specially Designated Nationals and
Blocked Persons maintained by OFAC and have not been designated by OFAC as a
financial institution of primary money laundering concern subject to special
measures under Section 311 of the USA PATRIOT Act, Pub. L. 107-56; (iii) to such
Purchaser’s knowledge, the funds to be used to acquire the Securities are not
derived from activities that contravene applicable antimoney laundering laws and
regulations; (iv) such Purchaser is in compliance with all other applicable
antimoney laundering laws and regulations and has implemented anti-money
laundering procedures that comply with applicable anti-money laundering laws and
regulations, including, as applicable, the requirements of the Bank Secrecy Act,
as amended by the USA PATRIOT Act, Pub. L. 107-56; and (v) to the best of its
knowledge (A) none of the funds to be provided by such Purchaser are being
tendered on behalf of a person or entity who has not been identified to such
Purchaser, and (B) upon the reasonable request of the Company, such Purchaser
agrees to re-certify in writing the representations, warranties and covenants
provided in this paragraph.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
20

--------------------------------------------------------------------------------

ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1                 Transfer Restrictions.
 
(a)            Compliance with Laws. The Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, or
(iii) in connection with a bona fide pledge (not including the transfer or
foreclosure thereon) as contemplated in Section 4.1(b), the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act or applicable state securities laws. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights and obligations of a
Purchaser under this Agreement.
 
(b)            Legends. Each Purchaser agrees that the certificates and other
instruments evidencing the Securities shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form, until such time as they are not required under Section 4.1(c):
 
“[THIS CERTIFICATE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THE
PREFERRED STOCKSECURITY][THIS WARRANT AND ANY COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT] [THESE SECURITIES] HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM, AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO SUCH
EFFECT.  NOTWITHSTANDING THE FOREGOING, [THIS CERTIFICATE AND ANY COMMON STOCK
ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK][THIS WARRANT AND ANY COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT][THESE SECURITIES] MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES.”
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in compliance with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no opinion of
legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a)
 
21

--------------------------------------------------------------------------------

(c) Removal of Legends. Certificates evidencing the Underlying Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Underlying
Shares pursuant to Rule 144, (iii) if such Underlying Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
Underlying Shares and without volume or manner-of-sale restrictions or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) (each, an “Unrestricted Condition”). The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent, at the Company’s sole
expense, if required by the Transfer Agent to effect the removal of the legend
hereunder. If all or any portion of a Preferred is converted or Warrant or First
Closing Warrant is exercised at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of-sale restrictions or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission), then such Underlying Shares shall be issued free
of all legends. The Company agrees that at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three (3) Trading
Days following the delivery by a Purchaser to the Transfer Agent of a
certificate representing Underlying Shares issued with a restrictive legend
accompanied by such customary documentation as the Transfer Agent reasonably may
require, cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.1.
 
(d) Registration Compliance. Each Purchaser, severally and not jointly with the
other Purchasers, agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2                Reservation of Common Stock. As soon as practicable after the
Closing Date, the Company shall take all action necessary to have authorized,
and reserved for the purpose of issuance, the number of shares of Common Stock
equal to the total number of Conversion Shares issuable upon conversion of the
Preferreds, Warrant Shares and First Closing Warrant Shares issuable upon
exercise of the Warrants and, upon the Initial Closing, First Closing Warrants
issued at the Closing (taking into account all anti-dilution adjustments
included in the Preferreds, Warrants and First Closing Warrants without taking
into account any limitations on the conversion of the Preferreds or exercise of
the Warrants or First Closing Warrants set forth therein), which action may
include seeking shareholder and board approval of an increase in the number of
authorized shares of common stock if necessary in order to comply with the terms
of this Section 4.2.
 
22

--------------------------------------------------------------------------------

4.3                Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
4.4                 Securities Laws Disclosure; Publicity. The Company shall (a)
by 9:30 A.M., New York City time, on the second Trading Day immediately
following the date hereof, issue a press release (the “Press Release”)
disclosing all material terms of the transactions contemplated hereby and (b)
file a Current Report on Form 8-K with the Commission describing the terms of
the Transaction Documents (and including as exhibits to such Current Report on
Form 8-K the material Transaction Documents) within the time required by the
Exchange Act and in compliance with the requirements of Rule 135c under the
Securities Act. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission or any regulatory agency or Trading Market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by Section 4.10 and (B) the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (ii) to the extent
such disclosure is required by law, request of the Staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (ii). With the exception of any Purchaser who has entered into
confidentiality agreement with the Company, from and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, or any of its officers, directors,
employees or agents, that is not disclosed in the Press Release. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are required to be
publicly disclosed by the Company as described in this Section 4.4, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction) and will not trade in the Company’s securities. The Purchasers
understand that the Company may rely on this agreement of confidentiality to
comply with the exemptive provisions of Regulation FD under the Securities Act
as set forth in Rule 100(b)(2)(ii) of Regulation FD.
 
4.5                 Stockholder Rights Plan. No claim will be made or enforced
by the Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers.
 
4.6                 Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, including this Agreement, or as expressly required by applicable
securities laws or the Transaction Documents, the Company covenants and agrees
that, after the Press Release, neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
regarding the Company that constitutes material, non-public information
regarding the Company without the express written consent of such Purchaser,
unless prior thereto such Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. The Company
hereby covenants and agrees that in the event, after the Press Release, that it
or any other person acting on its behalf provides any Purchaser or its agents or
counsel with any information regarding the Company that constitutes material,
non-public information regarding the Company without the express written consent
of such Purchaser in breach of the preceding sentence, the Company shall within
the time period prescribed by Regulation FD under Securities Act (a) issue a
press release disclosing all such material non-public information and (b) file a
Current Report on Form 8-K with the Commission describing such material
non-public information.
 
23

--------------------------------------------------------------------------------

4.7                Use of Proceeds. Except as set forth on Schedule 4.7, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and general corporate purposes.
 
4.8                Indemnification of Purchasers. Subject to the provisions of
this Section 4.8, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which consent shall not be unreasonably withheld or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
24

--------------------------------------------------------------------------------

4.9                 Form D; Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D. The Company shall
take such reasonable action as the Company shall determine is necessary in order
to timely obtain an exemption for or to qualify the Securities for sale to the
Purchasers under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification).
 
4.10              Registration Rights.
 
(a)          Upon the request of holders of at least 50% of the aggregate number
of Preferred shares issued in this Offering (the “Majority Shares”), the Company
shall prepare and file with the SEC a Registration Statement covering the resale
of all of the Underlying Shares for an offering to be made on a continuous basis
pursuant to Rule 415 or, if Rule 415 is not available for offers and sales of
the Underlying Shares, by such other means of distribution of the Underlying
Shares as the holders of the Underlying Shares (collectively, the “Holders”) may
reasonably specify (the “Initial Registration Statement”).  The Initial
Registration Statement shall be on Form S-1 (or such other form available to
register for resale the Underlying Shares as a secondary offering). 
Notwithstanding the registration obligations set forth in this Section 4.10, in
the event the SEC informs the Company that all of the Underlying Shares cannot,
as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the SEC and/or (ii) withdraw the Initial Registration Statement and
file a new registration statement (a “New Registration Statement”), in either
case covering the maximum number of Underlying Shares permitted to be registered
by the SEC, on Form S-1 or such other form available to register for resale the
Underlying Shares as a secondary offering.  Notwithstanding any other provision
of this Agreement, if any SEC Guidance sets forth a limitation of the number of
Underlying Shares permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the SEC for the registration of
all or a greater number of Underlying Shares), or in the event the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities by or on behalf of the
Company such that Rule 415 is not available to the Company to register the
resale of such Underlying Shares and as a  result the Staff of the SEC or the
SEC does not permit such Registration Statement to become effective and used for
resales in a manner that permits the continuous resale at the market by the
Holders participating therein (or as otherwise may be acceptable to each such
Holder) without being named therein as an “underwriter,” unless otherwise
directed in writing by a Holder as to its Underlying Shares, the number of
Underlying Shares to be registered on such Registration Statement will be
reduced, or excluded on a pro rata basis, (such reduced Underlying Shares, the
“415 Cutback Shares”).  In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the SEC, as promptly as allowed by SEC Guidance provided to
the Company or to registrants of securities in general, one or more registration
statements on Form S-1 or such other form available to register for resale those
Underlying Shares that were not register covered by such registration statement
have been sold, or may be sold without registration pursuant to Rule 144ed for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement, including the 415 Cutback Shares.  The Majority Holders
shall have only one demand registration right and the rights under this
paragraph shall terminate when all of the Underlying Shares covered by such
registration statement have been sold, or may be sold without registration
pursuant to Rule 144.
 
25

--------------------------------------------------------------------------------

(b)  For a period of six (6) months from the date of this Agreement, if the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to each Purchaser a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, any such Purchaser shall so request in writing, the Company shall
include in such registration statement all or any part of such Underlying Shares
such Purchaser requests to be registered (collectively, the “Registrable
Securities”); provided, however, that, the Company shall not be required to
register any Registrable Securities pursuant to this Section 4.10 that are the
subject of a then effective registration statement; provided, further, however,
(i) if the registration statement is an offering to be made on a continuous
basis pursuant to Rule 415 promulgated under the Securities Act and is not on a
Form S-3, and the Commission advises the Company that all of the Registrable
Securities may not be included under Rule 415, then the number of Registrable
Securities to be registered for each Purchaser pro-rata among all the Purchasers
and unless otherwise directed in writing by a Purchaser as to its Underlying
Shares, the number of Underlying Shares to be registered on such Registration
Statement will first be reduced by Underlying Shares represented by Warrant
Shares and First Closing Warrant Shares (applied to the Purchasers on a pro rata
basis based on the total number of unregistered Warrant Shares and First Closing
Warrant Shares held by such Purchasers), and second by Underlying Shares
represented by Conversion Shares (applied, in the case that some Conversion
Shares may be registered, to the Purchasers on a pro rata basis based on the
total number of unregistered Conversion Shares held by such Purchasers); and
(ii) if the registration so proposed by the Company involves an underwritten
offering of the securities so being registered for the account of the Company,
to be distributed by or through one or more underwriters of recognized standing,
and the managing underwriter of such underwritten offering shall advise the
Company in writing that, in its opinion, the distribution of all or a specified
portion of the Underlying Shares which the Purchasers have requested the Company
to register and otherwise concurrently with the securities being distributed by
such underwriters will materially and adversely affect the distribution of such
securities by such underwriters, then the Company will promptly provide written
notice to each such Purchaser that they have been denied the registration of all
or a specified portion of such Registrable Securities (in case of such a denial
as to a portion of such Registrable Securities , such portion to be allocated
first pro rata among the Purchasers). Subject to the terms of this Agreement,
the Company shall use its commercially reasonable efforts to cause a
registration statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof and shall use its commercially
reasonable efforts to keep such registration statement continuously effective
under the Securities Act until all Registrable Securities covered by such
registration statement have been sold, or may be sold without registration
pursuant to Rule 144. The Company shall pay all expenses incurred by the holders
of Registrable Securities in connection with such piggy-back registration, as
well as all SEC registration and filing fees, printing and mailing expenses, and
fees and disbursements of counsel and accountants for the Company and the
Purchasers in connection with the registration of Underlying Shares called for
hereunder.


ARTICLE V.
 
CONDITIONS PRECEDENT TO CLOSING
 
5.1                Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities. The obligation of each Purchaser to acquire the Preferreds
and Warrants at the Closing, and First Closing Warrants at the Initial Closing,
is subject to the fulfillment to such Purchaser’s satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by such Purchaser (as to itself only):
 
26

--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
 
(e) Adverse Changes. Since the date hereof, no event or series of events shall
have occurred that has had or would reasonably be expected to have a Material
Adverse Effect.
 
(f) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the principal
Trading Market from trading on the principal Trading Market nor shall suspension
by the Commission or the principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the principal Trading Market.
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit E.
 
(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17.
 
5.2                 Conditions Precedent to the Obligations of the Company to
Sell Securities. The Company’s obligation to sell and issue the Preferreds and
Warrants at the Closing, and First Closing Warrants at the Initial Closing, to
the Purchasers is subject to the fulfillment to the satisfaction of the Company
on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Purchasers contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) as of the date when
made, and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.
 
27

--------------------------------------------------------------------------------

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
 
(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
 
(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.


ARTICLE VI.
 
MISCELLANEOUS
 
6.1                Fees and Expenses. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Purchaser) relating to or
arising out of the transactions contemplated hereby. The Company shall hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment contemplated by the
immediately preceding sentence. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall pay the fees and expenses of their
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the Securities to the Purchasers.
 
6.2                 Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchasers will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.
 
6.3               Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section 6.3 prior to
5:00 P.M., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, and (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:
 
28

--------------------------------------------------------------------------------

If to the Company:
 
Z Trim Holdings, Inc.
1011 Campus Drive
Mundelein, Illinois 60060
Phone: (847) 549-6002, ext. 1003
Facsimile No.: (847) 549-6146
Attention: Chief Financial Officer


If to a Purchaser: To the address set forth under such Purchaser’s name on the
signature page hereof; or such other address as may be designated in writing
hereafter, in the same manner, by such Person.


6.4                Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers of a simple majority of the Securities still held by
Purchasers (on an as-converted to Common Stock basis) or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all Purchasers who then hold
Securities.
 
6.5                Construction. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6                Successors and Assigns. The provisions of this Agreement
shall inure to the benefit of and be binding upon the parties and their
successors and permitted assigns. This Agreement, or any rights or obligations
hereunder, may not be assigned by the Company without the prior written consent
of a simple majority of the Securities still held by Purchasers (on an
as-converted to Common Stock basis). Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of the
Transaction Documents that apply to the “Purchasers.”
 
29

--------------------------------------------------------------------------------

6.7                 No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.
 
6.8                 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and all other
Transaction Documents shall be governed solely and exclusively by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
6.9                Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein, unless
otherwise limited herein, shall survive the Closing and the delivery of the
Securities.
 
6.10              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11              Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12             Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
30

--------------------------------------------------------------------------------

6.13             Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.14             Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.15             Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution to all stockholders of the
Company payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof and prior to the
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.
 
6.16             Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. Each Purchaser acknowledges that in connection with the transactions
contemplated hereby, that each such Purchaser has relied on the advice of its
own respective counsel. The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any Purchaser.
 
31

--------------------------------------------------------------------------------

6.17              Termination. This Agreement may be terminated and the sale and
purchase of the Preferreds and abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
P.M., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.17 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.17 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.17, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
Z TRIM HOLDINGS, INC.
           
By:
      
Name:
     
Title:
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
32

--------------------------------------------------------------------------------

Each Unit is being sold at a purchase price of $4.00 per Unit and each Unit is
comprised of (i) one share of three year 12.5% redeemable convertible preferred
stock, and (ii) a five –year Warrant to purchase 8.56 shares of the Company’s
Common Stock at an exercise price of $0.64 per share of Common Stock. Units sold
during the initial closing will also receive (iii) a five-year First Closing
Warrant to purchase 3.64 shares of the Company’s Common Stock at an exercise
price of $0.64 per share of Common Stock.   If a purchaser were to invest
$100,000, the purchaser will receive 25,000 shares of three year 12.5%
redeemable convertible preferred stock and a warrant exercisable for 214,000
shares of Common Stock.  If the purchaser is a participant in the first closing,
then the purchaser would also receive an additional First Closing Warrant
exercisable for 91,000 shares of Common Stock.



 
NAME OF PURCHASER:
    

 

 
By:
    

 

 
Name:
       
Title:
   

 

 
Aggregate Purchase Price:
    

 

 
Number of Units Acquired (Aggregate Purchase Price divided by
    

 

  $4.00 Per Unit Price) :       
Price Per Unit: $4.00
       
Number of Shares of Preferreds to be Acquired (same as Number of Units
Acquired): 

 

 
Underlying Shares Subject to Warrant (Number of Units Acquired
    

 

  multiplied by 8.56):   

 

 
Tax ID No.:
      

 

 
Address for Notice:
                         

 

 
Telephone No.:
        
Facsimile No.:
        
E-mail Address:
        
Attention:
        
Delivery Instructions: (if different than above)
 

 
33

--------------------------------------------------------------------------------

 
c/o
        
Street:
        
City/State/Zip:
       
Attention:
        
Telephone No.:
   

 

 
State of Residence (if an individual)/Principal Place of Business (if an
entity):
 



[PURCHASER SIGNATURE TO SECURITIES PURCHASE AGREEMENT]
 
 
34

--------------------------------------------------------------------------------